co =~ ON

UNETED STATES DISTRICT COURT

DISTRICT OF NEVADA

LACY J, DALTON, et al,

Plaintiffs,
Vv.

CITIMORTGAGE, INC.,, et al.,

Defendants.

 

 

 

 

Quality Loan Service Corporation (hereinafter “Quality”) moved this Court for an Ordet
expunging a Notice of Lis Pendens, filed by Plaintiff, Dimitritza Toromanova (hereinafter
“Toromanova”), and subsequently recorded with the Clark County Recorder’s Office as
instrument number 201006250003114. The Notice of Lis Pendens was recorded against ral
property commonly known as 4174 Jacqueline Way, Las Vegas, NV 89115 (APN: XXX-XX-XXXX

012) (hereinafter the “Property’). Quality filed it Motion on October 23, 2019 and more than 14

Case No. 3:09-cv-00534-LDG-VPC

ORDER TO EXPUNGE NOTICE
OF LIS PENBDENS

days have passed without any party opposing Quality’s Motion.

Hf

if

i

if

 
~I Oh

 

 

Pursuant to NRS 14.015(3):
3. In addition to the matters enumerated in subsection 2, the party who recorded
the notice must establish to the satisfaction of the court either:
(a) That the party who recorded the notice is likely to prevail in the action; or
(b) That the party who recorded the notice has a fair chance of success on the
merits in the action and the injury deseribed in paragraph (d) of subsection 2 would be
sufficiently serious that the hardship on him or her in the event of a transfer would be
greater than the hardship on the defendant resulting from the notice of pendency,
and that if the party who recorded the notice prevails he or she will be entitled to
relief affecting the title or possession of the real property.
Because this action has been dismissed, and the case terminated on November 17, 2011, it is
established that Toromanova cannot prevail in this action. Moreover, no timely opposition. tc
Quality’s Motion has been filed.
Accordingly, for good cause shown,
IT IS HEREBY ORDERED that Quality’s Motion to Expunge Lis Pendens [ECF No.
474] is GRANTED; and
IT TS FURTHER ORDERED that the Notice of Lis Pendens, filed by Plaintiff, Dimitritza
Toromanova, and subsequently recorded. with the Clark County Recorder’s Office as instrument
number 201006250003114 is CANCELLED and the Office of Clark County Recorder’s Office
shall EXPUNGE the Notice of Lis Pendens from the records of the Clark County Recorder; and
if
if
if
ff
i
if
if

if

 
 

 

IT IS FURTHER ORDERED that a copy of this Order may be recorded by the Office

of the Clark County Recorder in the applicable chain of title for the above referenced Property.

DATED this b day of November, 2019.

0 ugh Gg fag /

Lloyd D. Gegtge
UNITED STATES DISTRICT foes

 
